Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
Applicant should note that the large number of references in the attached information disclosure statement have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b).

Reasons for Allowance
Claims 45-64 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claims 45 and 56 when taken as a whole, comprising, in addition to the other recited claim elements, a plurality of capstans including a first capstan and a second capstan, wherein each capstan includes: a bore sized for concentric engagement with a drive shaft of a respective drive motor configured to drive the capstan, and a capstan coupling member adapted to engage with a drive shaft coupling member such that rotation of the drive shaft causes rotation of the capstan about a drive axis concentric with the bore and the drive shaft, and further adapted to disengage from the drive shaft coupling member such that rotation of the drive shaft does not cause rotation of the capstan; and a plurality of tendons 
Alexander (US 5269031 A; cited in IDS) teaches a drive unit for an adjustable bed in which there are slotted couplers to couple to drive shafts with slots and pins that become aligned with one another as the drive shaft rotates (Fig. 12-12A; Col. 9 lines 15-45). However, Alexander's mechanism is not for an instrument system with a flexible shaft and tendons coupled to capstans as claimed.
Therefore, in view of the prior art and its deficiencies, the claimed invention as a whole is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792